Citation Nr: 0304476	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  97-22 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
with sciatica.

2.  Entitlement to an increased rating for residuals of a 
right ankle injury currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which confirmed the schedular 10 percent evaluation in 
effect for residuals of a right ankle injury.  The veteran 
perfected a timely appeal to that decision.  In July 2000 the 
RO increased the 10 percent to 20 percent.

A hearing was held at the RO in November 1997.  

A March 1998 private medical evaluation appears to raise the 
issue of entitlement to a right shoulder disability claimed 
as secondary to a service-connected right ankle injury.  This 
issue should be clarified.  The RO is asked to contact the 
veteran on this issue and take any appropriate action as 
necessary.  

In November 1998 the Board remanded the above issues to the 
RO in order for additional development to be completed.  The 
requested actions were completed.  


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The lumbar disc disease with sciatica is of service 
origin.

3.  The veteran's status post repair of residuals of a right 
ankle injury results in the equivalent of marked limitation.


CONCLUSION OF LAW

1.  Lumbar disc disease with sciatica was incurred during 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

2.  The schedular criteria for an evaluation in excess of 20 
percent for residuals of a right ankle injury have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 5271 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  With regard to the 
instant case, the information and evidence needed is that 
which would demonstrate that entitlement to service 
connection for lumbar disc disease with sciatica, and an 
increased rating for a right ankle injury was warranted.  

Such action was accomplished by means of statement of the 
case, the supplemental statements of the case, and a July 
1997 letter from the RO to the veteran.  A hearing was held 
at the RO in November 1997.  Also, in August 2001 the Board 
informed the veteran of the provisions of the VCAA as well as 
informing the veteran that he needed to identify relevant 
evidence and provide contact information.  These documents 
informed the veteran of the relevant criteria, and evidence 
needed, by which entitlement to service connection for lumbar 
disc disease with sciatica, and an increased rating for a 
right ankle injury could be granted.  He was also notified of 
the information needed through letters from VA seeking 
additional evidence.  

In particular, in October 2002, he was notified by the RO 
that the Board had returned his case to the RO, and that 
additional information was needed.  He was advised that he 
was to furnish the names and addresses of all health care 
providers who have treated him for his lumbar disc disease 
with sciatica, and residuals of a right ankle injury which 
were not currently of record.  See Quartucccio v. Principi, 
16 Vet. App. 183 (2002).  Moreover, the Supplemental 
Statement of the Case furnished the veteran and his 
representative in November 2001 sets forth the duty to assist 
requirements of the VCAA.  In view of these actions by VA, 
the Board finds that VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed; the discussions in these various documents apprised 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim. Such action has 
been accomplished, as noted above, by the Board remand and by 
the letters sent to the appellant.  The Board concludes that 
all pertinent evidence has been obtained, and that no further 
development of the case is warranted.  VA has satisfied its 
under the VCAA.  


I.  Service Connection for Lumbar Disc Disease with Sciatica

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310 (2002).  The veteran 
contends that his current lumbar disc disease manifested 
itself during service.

The service medical records show that the veteran was treated 
in January 1970 for a low back muscle strain.  He was treated 
for low back complaints in February and March 1971.  He was 
hospitalized in March 1971.  At that time he gave a history 
of injuring his back 16 months earlier while rung.  Since 
then he had intermittent back pain.  Two weeks earlier he 
sustained a lifting injury.  X-rays showed no abnormality.  
He was discharged from the hospital in April 1970 with a 
diagnosis of acute lumbosacral strain.  

In January 1972 the RO granted service connection for 
lumbosacral strain which is currently evaluated as 20 percent 
disabling.

The medical evidence reflects that the veteran has lumbar 
disc disease with sciatica.  A VA examination conducted in 
May 1996 diagnosed the veteran with chronic low back pain 
with sciatica and degenerative disc disease of the lumbar 
spine.  

A VA examination was conducted in June 2000.   Following the 
examination the examiner rendered an opinion that it was not 
likely that the disk disease of the lumbar sacral spine L5-S1 
was caused or aggravated by a service connected lumbar sacral 
strain.  

In a November 2002 addendum to the June 2000 examination the 
veteran claims folder was reviewed by another physician. The 
examiner stated that in both 1972 and 1974 that fairly 
detailed medical reviews noted that the veteran had back pain 
and pain radiating to his legs which occurred while he was in 
his middle twenties.  He noted that the complaints were 
relatively constant throughout the medical reports.  The 
examiner stated that the 1996 VA examiner described a 
multitude of neck and back pain, which radiated to the 
veteran's leg.  The examiner that based on the relative 
consistency of the findings of back pain throughout the 
medical reports dating back to the early 1970's, that the 
November 2002 VA physician opined that "it is as likely as 
not that the disk disease at L5-S1 noted on subsequent 
studies initially manifested itself during active duty".  

To summarize, the VA examiner in November 2000related the 
disc disease at the L5-S1 to the veteran's period of active 
duty.  The evidence does not contradict this opinion.  
Accordingly the Board finds that service connection for the 
disk disease at L5-S1 is warranted.

II.  Increased Rating of the Right Ankle


The service medical records show that at the time of the 
entrance examination the veteran gave a history of a fracture 
of the right ankle.  During service the veteran was treated 
on several occasion for right ankle complaints.  

A VA examination was conducted in August 1972.  The diagnosis 
was tear of the lateral ligament of the right ankle.  In 
September 1972 the RO granted service connection for lateral 
ligament tear of the right ankle.  The RO determined that the 
right ankle disorder was aggravated by service.  A 10 percent 
rating was assigned which remained in effect until the 
current claim.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1996 to November 2002 for 
various disorders, to include the right ankle pain.  

A March 1996 VA record shows that the veteran complained of 
right ankle pain.  X-rays found arthritic changes.  It was 
noted that the right ankle had a normal range of motion and 
strength.

An August 1997 lay statement was received indicating that the 
veteran was truthful in his descriptions.  

A hearing was held at the RO in November 1997.  At that time 
the veteran described the symptoms associated with the right 
ankle disorder.  He reported pain and instability.

The veteran underwent a March 1998 private evaluation where 
he stated that despite the veteran's various disorders that 
he was able to remain employed until about three years ago.  
He was employed in jewelry sales and functioned as a jeweler 
and a chauffeur.  By history, in 1994 degenerative changes 
were noted by x-rays in his right ankle.  He had a history of 
tendon transfer on the right ankle in 1975.  The examiner 
noted that the veteran's right ankle has been an ongoing 
problem for 30 years from an injury in high school in the 
1960's to incidents in the service in 1968 where he required 
a cast.  His ankle has been described as feeling weak and 
frequently rolling underneath him causing recurrent injury.  
He was noted as having had an operation, which sounded to the 
examiner like a Watson-Jones type tendon transfer operation 
to stabilize the ankle, which has been only partially 
successful.  

Physical examination shows that there was good motion of the 
ankle joints.  There was a healed scar on the right ankle.  
It was noted that there was more laxity on the right ankle 
than on the left.  Subtle crepitation was noted with no 
effusion.  Neurologic examination exhibited some giving way 
type of weakness more right sided than left, with no overt 
atrophy found.  Deep tendon reflexes were symmetrical.  The 
examiner reviewed a 1997 x-ray of the right ankle, which 
showed subtle degenerative changes in the joint, and some 
post-operative lateral malleolar changes from surgery.  He 
also stated that the veteran certainly has pathology in the 
right ankle which despite surgery had not stabilized the 
joint well enough for him to maintain consistent and 
satisfactory ambulation which frequently require the use of 
crutches.  

In August 1998 the Social Security Administration (SSA) 
awarded disability benefits effective from August 1995.  The 
primary diagnosis was back disorder, to include discogenic 
and degenerative, and a secondary diagnosis of depression.  
Private and VA facility medical records utilized by the SSA 
accompanied the determination.

The veteran underwent a VA examination in May 2000 for his 
right ankle injury.  The veteran was wearing a double-stemmed 
metal brace to the right ankle since 1995.  He stated that he 
has to use a wheelchair for long hauls, and single crutch on 
occasion as well.  He related that he had constant right 
ankle pain.  He stated that he was able to walk a maximum of 
100 yards prior to the onset of right ankle pain.  The 
examiner stated that the veteran has very limited mobility 
and limited ambulation secondary to his continued back and 
right ankle pain.  The veteran stated that his back pain was 
more severe and more destabilizing that his ankle.  It was 
noted that he ambulated almost normally with a right ankle 
brace.  He had an antalgic gait secondary to right ankle pain 
and was using a Canadian crutch at the examination.  

The veteran's right ankle scar was noted as normal.  Right 
ankle evaluation shows that passive range of motion with the 
knee bent at 90 degrees was approximately 10 degrees of 
dorsiflexion, and 30 degrees of plantar flexion.  With the 
knee extended there was approximately 10 degrees of 
dorsiflexion, and 30 degrees of plantar flexion.  There was 
negative anterior drawer sign.  There was mild instability of 
the left ankle with approximately 15 degrees of eversion, 
with 10 degrees being normal.  There was mild crepitus on 
excursion and pain along the lateral anterior talar-fibular 
ligament area.  There was also pain in the posterior fibular 
malleolus at the peroneal tendon site.  He had no significant 
pain in the sinus tarsi or subtalar joint.  The subtalar 
joint appeared normal.

The examiner stated that radiographs reviewed at the time of 
the examination showed no degenerative changes at the ankle 
joint or subtalar joint.  The impression was residuals of 
chronic ankle sprain with status-post lateral ankle 
stabilization procedure.  The veteran was still having pain 
in the right ankle with instability.  He also required the 
use of a crutch and a double-stemmed ankle support for 
stabilization.  The examiner stated that the veteran did not 
appear to have any limitation of motion, as his right ankle 
range of motion was essentially normal but that it was 
painful with range of motion.  He went on to state that due 
to the fact that the veteran's right ankle was still unstable 
that the veteran does have pain with range of motion, which 
pain being a limiting factor does limit the overall function 
of the [right] ankle.  His right ankle did not appear to have 
any weakened movement when the veteran was sitting.  It was 
the examiner's opinion that his overall ankle stability was 
weakened secondary to the surgical procedure, which may have 
helped his overall stability but was still abnormal.  He went 
on to state that it was unfeasible and pure speculation to 
try to determine the degrees of additional range of motion 
lost due to any weakened movement, excess fatigability or 
incoordination.  In summary, the veteran has instability to 
the right ankle with crepitus and significant pain on motion 
and on palpation.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2001). However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes. 38 C.F.R. § 
4.27 (2002).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance. Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
However, a little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example. 38 C.F.R. § 4.40 (2002).

The provisions of 38 C.F.R. § 4.45 and 4.59 (2002) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, or atrophy 
of disuse. Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight-bearing 
are also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or maligned joints, due to healed 
injury, as at least minimally compensable. Functional loss, 
supported by adequate pathology and evidenced by visible 
behavior of the veteran undertaking the motion, is recognized 
as resulting in disability. DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

The veteran's service-connected right ankle sprain is 
evaluated under Diagnostic Code 5271 of the Rating Schedule, 
which provides that marked limitation of motion of the ankle 
warrants a 20 percent evaluation.  This is the highest rating 
permitted under that diagnostic code.

Normal range of motion of the ankle is from 20 degrees 
dorsiflexion to 45 degrees plantar flexion. 38 C.F.R. § 4.71, 
Plate II (2002).  This is the highest rating permitted under 
this Diagnostic Code 5271.

Diagnostic Code 5270 provides for the evaluation of ankylosis 
of the ankle.  For a 30 percent evaluation, it must be shown 
that plantar flexion is between 30 and 40 degrees, or that 
dorsiflexion is between zero and 10 degrees. A 40 percent 
rating requires plantar flexion at more than 40 degrees, or 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.

Diagnostic Code 5284 provides for the evaluation of injuries 
to the foot.  Evidence of a moderate foot injury is necessary 
for the assignment of a compensable rating of 10 percent. The 
next higher rating of 20 percent requires evidence of a 
moderately severe foot injury.  When the resulting disability 
is severe, a 30 percent evaluation is provided.

A review of the record shows that the veteran's primary 
problems are right ankle pain and instability.  The recent VA 
examination showed that the veteran utilized a Canadian 
crutch and a double-stemmed ankle support for stabilization.  
The evaluation showed an antalgic gait.  The examiner 
indicated that pain being a limiting factor did limit the 
overall function of the [right] ankle.  The examiner 
indicated that there was pain on range of motion testing.  
However, the examiner indicated that the range of motion of 
the right ankle was essentially normal.  Additionally the 
instability was described as mild.  The surgical scar 
appeared asymptomatic.  Additionally, x-rays showed no 
arthritis.  There was no ankylosis.

After reviewing the record the Board finds that the degree of 
disability resulting from the right ankle does not satisfy 
the criteria for severe foot injury or ankylosis.  
Accordingly, a higher rating is not warranted.  The Board has 
considered functional impairment due to pain as set forth in 
the DeLuca case.  However, in view of the essential normal 
findings regarding range of motion, the Board finds that the 
degree of functional impairment due to pain is adequately 
reflected in the current 20 percent rating.

The Board has considered the issue of entitlement to an 
extraschedular rating under the criteria of 38 C.F.R. § 
3.321(b)(1) as to the service-connected right ankle disorder.  
In reaching a determination, the Board finds that the 
evidence does not suggest that this disability presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards or to warrant referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for consideration of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1).  

For example, the right ankle disability does not require 
frequent periods of hospitalization, nor does it present 
marked interference with employment that has not already been 
contemplated by the currently assigned schedular evaluation.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for lumbar disc disease 
with sciatica is granted.

Entitlement to an increased evaluation for residuals of a 
right ankle injury is denied.  



		
	ROBERT P. REGAN
	Veterans Law Judge


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

